                 Case 2:20-cv-00803-JCC Document 10 Filed 10/08/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9         NORTHWEST ADMINISTRATORS,                          CASE NO. C20-0803-JCC
           INC.,
10
                                                              ORDER OF DEFAULT
11                              Plaintiff,                    JUDGMENT
                        v.
12
           WEST CENTRAL PRODUCE, INC.,
13
                                Defendant.
14

15

16
            This matter comes before the Court on Plaintiff’s motion for default judgment (Dkt. No.
17
     8). Having thoroughly considered the motion and the relevant record, the Court FINDS as
18
     follows:
19

20          1.       Plaintiff properly served Defendant on June 15, 2020, (Dkt. No. 5);

21          2.       The Clerk entered default against Defendant on July 31, 2020, (Dkt. No. 7);

22          3.       Defendant has failed to appear or otherwise defend in this action;
23
            4.       This action is properly within the jurisdiction of the Court and venue is proper;
24
            5.       The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986),
25
                     support granting default judgment in Plaintiff’s favor.
26


     ORDER OF DEFAULT JUDGMENT
     C20-0803-JCC
     PAGE - 1
               Case 2:20-cv-00803-JCC Document 10 Filed 10/08/20 Page 2 of 2




            Having thoroughly considered the motion and the relevant record, the Court hereby
 1

 2   GRANTS the motion and AWARDS judgment against Defendant and in favor of Plaintiff in the

 3   amount of $139,171.40. This amount is due the Plaintiff's Trusts by Defendant for its inclusive

 4   employment of members of the bargaining unit represented by Local 630 with which Defendant
 5
     has a valid collective bargaining agreement, and which amounts are due by reason of its specific
 6
     acceptance of the Declarations of Trusts for the audit period January 1, 2017 through February
 7
     28, 2019 and for the period January 2020 through March 2020 for Account Nos. 211320 and
 8
     217071 and for the period January 2020 and February 2020 for Account No. 217072.
 9

10                                    SUMMARY OF JUDGMENT

11   Judgment Creditor:                           Northwest Administrators, Inc.
     Judgment Debtor:                             West Central Produce, Inc.
12   Principal Judgment Amount:                   $109,226.40
     Liquidated Damages:                          $21,845.28
13
     Interest to Date of Judgment:                $6,386.72
14   Attorney Fees:                               $1,218.00
     Costs:                                       $495.00
15   Other Recovery Amounts:                      NONE
     Total:                                       $139,171.40
16   Percent Interest on Principal:               Five percent (5%) per annum
17   Interest Rate on Costs:                      NONE

18   Attorneys for Judgment Creditor:             Reid, McCarthy, Ballew & Leahy, L.L.P.

19
            DATED this 8th day of October 2020.
20

21

22

23
                                                         A
                                                         John C. Coughenour
                                                         UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER OF DEFAULT JUDGMENT
     C20-0803-JCC
     PAGE - 2
